ORDER
PER CURIAM.
Appellant, Anthony Reelitz (“plaintiff’), appeals the judgment, after a jury trial, of the Circuit Court of the City of St. Louis in favor of respondents, Washington University School of Medicine and Dr. Todd Howard (collectively “defendants”). Plaintiff sought monetary damages against defendants in a medical malpractice action involving the alleged wrongful death of his wife, Bonnie Reelitz. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.